



Exhibit 10.1




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September _29_, 2017,
by and between Renewable Energy Group, Inc., a Delaware corporation (the
“Company”), and Brad Albin (“Executive”).
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, on the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Company and Executive as follows:
1.Term and Duties.
1.1Term. The Company hereby continues to employ Executive for a term (as the
same may be extended, the “Term”) commencing as of August 15, 2017 and
continuing until August 15, 2020, unless terminated earlier in accordance with
the provisions of Section 7. On August 15, 2020, the Term shall automatically be
extended for successive one-year periods in accordance with the terms of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party of non-renewal in writing, in accordance with Section 12, 90 days
prior to the expiration of the initial period or any subsequent renewal period.
1.2     Duties. During the Term, Executive shall be employed by the Company as
Vice President, Manufacturing of the Company, and, as such, Executive shall
faithfully perform for the Company the duties of said office and shall perform
such other duties of an executive, managerial or administrative nature as shall
be specified and designated from time to time by the Board of Directors (the
“Board”) of the Company. Executive shall report to the Chief Executive Officer
(the “CEO”) of the Company. Executive shall devote substantially all of his
business time and effort to the performance of his duties hereunder, except that
Executive may devote reasonable time and attention to civic, charitable,
business or social activities so long as such activities do not interfere with
Executive’s employment duties. Executive shall comply with the policies,
standards, and regulations established from time to time by the Company.
2.Location. During the Term, Executive shall perform his duties under this
Agreement at the Company’s headquarters, subject to travel required by
Executive’s position and consistent with the reasonable business needs of the
Company.
3.Office Space and Administrative Support. During the Term, the Company shall
furnish Executive with office space, equipment, supplies and such other
facilities and personnel at the Company’s headquarters commensurate with
Executive’s position.
4.Compensation.
4.1     Annual Salary. During the Term, the Company shall pay Executive a base
salary at the rate of $350,350 per annum, in accordance with the customary
payroll practices of the Company applicable to senior executives, but not less
frequently than monthly. The Compensation Committee (the “Compensation
Committee”) of the Board shall review Executive’s base salary during the Term
and may increase such amount as it may deem advisable (such salary, as the same
may be increased, the “Annual Salary”). The Annual Salary shall be prorated for
any partial calendar year during the Term.
4.2    Bonus and Incentive Compensation. Executive shall be entitled to
participate in the Company’s incentive compensation programs as follows:
a.Annual Bonus Compensation. During the Term, Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”) pursuant to the terms and
conditions of the Company’s annual incentive plan for executive officers (or any
successor thereto). Based upon attainment of performance goals predetermined by
the Compensation Committee, Executive shall be entitled to an Annual Bonus
payment at a target level of 50% of Executive’s Annual Salary. The Compensation
Committee shall review the target annual bonus percentage during the Term and
may increase such percentage as it may deem advisable (such target annual bonus,
as the same may be increased, the “Target Annual Bonus”).
b.Equity Incentive Compensation. During the Term, Executive shall be eligible to
participate in the Company’s equity incentive plans pursuant to the Company’s
Amended and Restated 2009 Stock Incentive Plan (the “Plan”) (or any successor
thereto) or such other plans or programs as the Compensation Committee shall
determine. In the event that the vesting terms of the applicable award
agreements governing Executive’s equity-based incentive awards differ from or
are in conflict with the vesting terms set forth in Section 7 of this Agreement,
the terms of this Agreement shall govern and control.
4.3    Benefits - In General. During the Term, Executive shall be permitted to
participate in any group health, dental, vision, disability and life insurance
benefit plans and programs, retirement plans, fringe benefit programs, paid
time-off policies and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as such other executives,
in each case to the extent that Executive is eligible under the terms of such
plans or programs. The Company





--------------------------------------------------------------------------------





reserves the right to modify, suspend or discontinue any of its health or
welfare benefit, retirement, fringe benefit, paid time-off (“PTO”) and other
plans, practices, policies or programs at any time without recourse by
Executive.
4.4    Expenses. The Company shall pay or reimburse Executive for all ordinary
and reasonable out-of-pocket expenses incurred by Executive during the Term in
the performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company.
5.Clawback. Notwithstanding anything in this Agreement to the contrary,
Executive acknowledges that the Company may be entitled or required by law, the
Company’s policy (the “Clawback Policy”) or the requirements of an exchange on
which the Company’s shares are listed for trading, to recoup cash, equity or
other compensation paid or provided to Executive pursuant to this Agreement or
otherwise, and Executive agrees to comply with any Company request or demand for
recoupment. Executive acknowledges that the Clawback Policy may be modified from
time to time in the sole discretion of the Company and without the consent of
Executive, and that such modification shall be deemed to amend this Agreement.
6.Indemnification. The Company shall indemnify Executive and hold him harmless
to the same extent as other senior executives of the Company.
7.Termination of Employment.
7.1    Termination upon Death or Disability. If Executive dies during the Term,
the obligations of the Company to or with respect to Executive shall terminate
in their entirety except as otherwise provided under this Section 7.1. If
Executive becomes eligible for disability benefits under the Company’s long-term
disability plans and arrangements (or, if none, if Executive by virtue of ill
health or other disability is unable to perform substantially and continuously
the duties assigned to him for at least 120 consecutive or non-consecutive days
out of any consecutive 12-month period), the Company shall have the right, to
the extent permitted by law, to terminate the employment of Executive upon
notice in writing to Executive; provided that the Company shall have no right to
terminate Executive’s employment if, in the reasonable opinion of a qualified
physician acceptable to the Company, it is substantially certain that Executive
shall be able to resume Executive’s duties on a regular full-time basis within
30 days of the date Executive receives notice of such termination. Upon death or
other termination of employment by virtue of disability in accordance with this
Section 7.1, Executive (or Executive’s estate or beneficiaries in the case of
the death of Executive) shall have no right to receive any compensation or
benefits hereunder on and after the effective date of the termination of
employment other than (a) the Executive’s Annual Salary and other benefits
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination); and (b) a lump sum cash payment equal to the Annual Bonus for the
calendar year in which Executive’s employment hereunder terminates, prorated
based on the period beginning on January 1 and ending on the date on which
Executive’s employment is terminated pursuant to this Section 7.1, and
calculated based on actual performance through the end of the applicable
performance year (but in no event shall the amount of the bonus payable to
Executive be greater than the prorated portion of Executive’s Target Annual
Bonus for such year), payable at the same time as annual bonuses of other senior
executives of the Company, but in no event later than March 15 of the year
following the year with respect to which such Annual Bonus is payable.
7.2    Termination by the Company for Cause; Termination by Executive without
Good Reason.
a.For purposes of this Agreement, “Cause” shall mean Executive’s:
i.
failure to perform his material employment duties hereunder;

ii.
having been convicted of, or entered a plea of nolo contendere to, a crime that
constitutes a felony;

iii.
commission of any crime relating to Executive’s employment with the Company or
any of its subsidiaries or affiliates;

iv.
material violation of any federal, state or local law, administrative regulation
related to the business of the Company or any of its subsidiaries or affiliates;

v.
conduct that could result in unfavorable publicity about the Company or any of
its subsidiaries or affiliates;

vi.
unprofessional conduct inconsistent with Executive’s position in the Company or
any of its subsidiaries or affiliates;

vii.
failure to comply in any material respect with the policies of the Company or
any of its subsidiaries or affiliates; or

viii.
material breach of the terms of this Agreement or the Non-Competition and
Confidentiality Agreement;

provided, that the Company shall not be permitted to terminate Executive for
Cause except on written notice given to Executive at any time following the
occurrence of any of the events described above. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause under clause
(i), (v), (vi), (vii) or (viii) above unless the Company provided written notice
to Executive setting forth in reasonable detail the reasons for the Company’s
intention to terminate for Cause and, as determined in the sole discretion of
the Board, Executive failed within 30 days to cure the event or deficiency set
forth in the written notice.





--------------------------------------------------------------------------------





b.For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by Executive:
i.
a material reduction of Executive’s Annual Salary or Target Annual Bonus
opportunity (except for across-the-board annual base salary or annual target
bonus opportunity reductions affecting all senior executives of the Company);

ii.
a material breach of the terms of this Agreement by the Company;

iii.
a material diminution of Executive’s duties or responsibilities; or

iv.
a relocation of Executive’s offices to more than 50 miles from the Company’s
principal place of business in Ames, Iowa.

Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
notice of termination on account thereof (specifying a termination date no
earlier than 30 days from the date of such notice) is given by Executive to the
Company no later than 30 days after the time at which Executive first becomes or
should have become aware of the event or condition purportedly giving rise to
Good Reason; and, in such event, the Company shall have 30 days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition shall not constitute Good Reason
hereunder, but, if the Company does not cure such event within the 30-day
period, Executive must terminate his employment not later than 45 days after the
end of such 30-day period in order for Good Reason to exist.
c.The Company may terminate Executive’s employment hereunder for Cause upon 30
days’ prior written notice to Executive and Executive may terminate his
employment at any time upon 60 days prior written notice to the Company without
Good Reason, in which case (i) Executive shall receive the Executive’s Annual
Salary and other benefits (but, in all events, and without increasing
Executive’s rights under any other provision hereof, excluding any Annual Bonus
not yet paid) earned and accrued under this Agreement prior to Executive’s
termination of employment (and reimbursement under this Agreement for expenses
incurred prior to the termination of employment), and (ii) Executive shall have
no further rights to any other compensation or benefits hereunder on or after
the termination of employment, or any other rights hereunder.
7.3    Termination by the Company without Cause; Termination by Executive for
Good Reason.
a.    The Company may terminate Executive’s employment without Cause upon 30
days’ prior written notice to Executive and Executive may terminate Executive’s
employment with the Company for Good Reason, in which case:
i.
Executive shall (subject, in the case of the following clauses (C), (D) and (E),
to Executive’s delivery of a general release reasonably acceptable to the
Company which shall have become irrevocable and Executive’s compliance with the
covenants set forth in the Non-Competition and Confidentiality Agreement) be
entitled to:

A.
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

B.
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;

C.
a cash payment equal to 100% of Executive’s Annual Salary, payable in equal
installments over a 12-month period in accordance with the Company’s usual and
customary payroll practices;

D.
a cash payment equal to Executive’s Annual Bonus for the calendar year in which
Executive’s employment hereunder terminates, prorated based on the period
beginning on January 1 and ending on the date on which Executive’s employment is
terminated pursuant to this Section 7.3, and calculated based on actual
performance through the end of the applicable performance year (but in no event
shall the amount of the bonus payable to Executive be greater than the prorated
portion of Executive’s Target Annual Bonus for such year), payable in equal
installments over a 12-month period in accordance with the Company’s usual and
customary payroll practices; and

E.
for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall in no event be required to provide any benefits otherwise required by this
clause (E) after such time as Executive becomes entitled to receive benefits of
the same type from another employer or recipient of Executive’s services (such
entitlement being determined without regard to any individual waivers or other
similar arrangements).

ii.
The timing of the payments provided under Section 7.3(a)(i) shall be as follows,
except as provided in Section 7.5:






--------------------------------------------------------------------------------





A.
Amounts payable pursuant to clauses (A) and (B) of Section 7.3(a)(i) shall be
paid in the normal course or in accordance with applicable law and in no event
later than 30 days following Executive’s separation from service;

B.
Amounts payable pursuant to clauses (C) and (D) of Section 7.3(a)(i) shall
commence on the 60th day following the separation from service in the case of
clause (C) or the end of the applicable performance period in the case of clause
(D), provided Executive has delivered the release referenced in Section
7.3(a)(i) to the Company and such release has become irrevocable; and

C.
Amounts payable for the health benefits provided pursuant to clause (E) of
Section 7.3(a)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits; and

iii.
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.

7.4    Termination by the Company without Cause or Termination by Executive for
Good Reason Following a Change in Control.
a.    For purposes of this Agreement, “Change in Control” means:
i.
any person (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) but excluding (x) a
trustee or other fiduciary holding securities under an employee benefit plan
maintained by the Company or a parent or subsidiary and (y) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company, par
value $0.0001 per share (the “Common Stock”)) becomes the beneficial owner (as
such term is defined in Rule 13d-3 under the Exchange Act) of 50% or more of the
Common Stock or of the securities of the Company that are entitled to vote
generally in the election of directors of the Company (“Voting Securities”)
representing 50% or more of the combined voting power of all Voting Securities
of the Company;

ii.
the Incumbent Directors cease for any reason to constitute at least 60% of the
Board;

iii.
the restructuring of the Company as a result of the consummation of a merger,
reorganization, consolidation, or similar transaction which shall result in the
Company’s stockholders immediately prior to such transaction not holding more
than 50% of the voting power of each of (A) the Company (or its successor) and
(B) any direct or indirect parent corporation of the Company (or its successor)
(any of the foregoing, a “Reorganization Transaction”); or

iv.
the consummation of a plan or agreement that has been approved by the
shareholders of the Company for the sale or other disposition of all or
substantially all of the consolidated assets of the Company or a plan of
liquidation of the Company.

For purposes of the foregoing, “Incumbent Directors” means, as of any date, the
individuals then serving as members of the Board who were also members of the
Board as of the date two years prior to the date of determination; provided that
any member appointed or elected as a member of the Board after such prior date,
but whose election, or nomination for election, was approved by a vote or
written consent of at least a majority of the directors then comprising the
Incumbent Directors shall also be considered an Incumbent Director unless such
person’s election, or nominated for election, to the Board was as a result of,
or in connection with, a proxy contest or a Reorganization Transaction.
b.    The Company may terminate Executive’s employment without Cause upon 30
days’ prior written notice to Executive and Executive may terminate Executive’s
employment with the Company for Good Reason, in each case, within two years
following the consummation of a Change in Control, in which case:
i.
Executive shall (subject, in the case of the following clauses (C), (D), (E) and
(F), to Executive’s delivery of a general release reasonably acceptable to the
Company which shall have become irrevocable and Executive’s compliance with the
covenants set forth in the Non-Competition and Confidentiality Agreement) be
entitled to:

A.
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

B.
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;

C.
a lump sum cash payment equal to 200% of Executive’s Annual Salary;

D.
a lump sum cash payment equal to Executive’s Annual Bonus for the calendar year
in which Executive’s employment hereunder terminates, prorated based on the
period beginning on January 1 and ending on the date on which Executive’s
employment is terminated pursuant to this Section 7.4, and calculated based on
actual performance






--------------------------------------------------------------------------------





through the end of the applicable performance year (but in no event shall the
amount of the bonus payable to Executive be greater than the prorated portion of
Executive’s Target Annual Bonus for such year);
E.
vesting of any stock options, stock appreciation rights, restricted stock units
or other equity awards in the Company in accordance with Section 10 of the Plan
in effect on the date hereof, and the Company shall determine if a “hurdle” set
under performance-based equity award constitutes a “target”; and

F.
for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall in no event be required to provide any benefits otherwise required by this
clause (F) after such time as Executive becomes entitled to receive benefits of
the same type from another employer or recipient of Executive’s services (such
entitlement being determined without regard to any individual waivers or other
similar arrangements).

ii.
The timing of the payments provided under Section 7.4(b)(i) shall be as follows,
except as provided in Section 7.5:

A.
Amounts payable pursuant to clauses (A) and (B) of Section 7.4(b)(i) shall be
paid in the normal course or in accordance with applicable law and in no event
later than 30 days following Executive’s separation from service;

B.
Amounts payable pursuant to clauses (C) and (D) of Section 7.4(b)(i) shall be
paid on the 60th day following the separation from service in the case of clause
(C) or the end of the applicable performance period in the case of clause (D),
provided Executive has delivered the release referenced in Section 7.4(b)(i) to
the Company and such release has become irrevocable; and

C.
Amounts payable for the health benefits provided pursuant to clause (F) of
Section 7.4(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.

iii.
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.

7.5    Delay in Payment to a Specified Employee. If Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of Executive’s separation from service, the provisions of this Section
7.5 shall apply but only if, and to the extent, required to avoid the imputation
of any tax, penalty or interest pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and interpretive
guidance promulgated thereunder (collectively, “Section 409A”). No distribution
shall be made to Executive under Section 7.1, 7.3 or 7.4 of this Agreement
before the date that is six months after his separation from service or, if
earlier, the date of Executive’s death. Any amounts otherwise payable to
Executive upon or in the six month period following Executive’s separation from
service that are not so paid by reason of this Section 7.5 shall be paid
(without interest) as soon as practicable (and in all events within 10 days)
after the date that is six months after Executive’s separation from service (or,
if earlier, as soon as practicable, and in all events within 10 days, after the
date of Executive’s death).
8.Limitation on Payments.
8.1    General. In the event that the payments and benefits (the “Payments”)
paid or provided to Executive under this Agreement or otherwise (a) constitute
“parachute payments” within the meaning of Section 280G of the Code (“Section
280G”), and (b) but for this Section 8, would be subject to the excise tax
imposed by Section 4999 of the Code (“Section 4999”), then the Payments shall be
either (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of the Payments being subject to excise tax under
Section 4999, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of the Payments, notwithstanding that all or some portion of the
Payments may be taxable under Section 4999. The provisions of this Section 8
shall apply if, at the time of any change in ownership or control of the Company
(within the meaning of Section 280G), the Company is an entity whose stock is
readily tradable on an established securities market (or otherwise), within the
meaning of Section 280G.
8.2    Accountants’ Determinations. Unless the Company and Executive otherwise
agree in writing, any determination required under this Section 8 shall be made
in writing by the Company’s independent public accountants immediately prior to
the Change of Control (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 8, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and Section 4999. The Company and Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8.  The
Company





--------------------------------------------------------------------------------





shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 8.  If a reduction in the Payments
constituting “parachute payments” as defined in Section 280G is necessary so
that benefits are delivered to a lesser extent, reduction shall occur in the
following order: (a) reduction of the cash severance payments; (b) cancellation
of accelerated vesting of equity awards that do not qualify for special
valuation under Q&A 24(c) of the regulations under Section 280G; (c)
cancellation of other equity awards; and (d) reduction of continued employee
benefits.  In the event that the accelerated vesting of equity awards is to be
cancelled, such vesting acceleration shall be cancelled in the reverse
chronological order of Executive’s equity awards’ grant dates.
9.Restrictive Covenants. Simultaneously with the execution of this Agreement,
Executive shall execute the Employee Non-Competition and Confidentiality
Agreement attached hereto as Exhibit A (the “Non-Competition and Confidentiality
Agreement”).
10.Arbitration. All disputes between the parties or any claims concerning the
performance, breach, construction or interpretation of this Agreement, or in any
manner arising out of this Agreement, shall be submitted to binding arbitration
in accordance with the Commercial Arbitration Rules, as amended from time to
time, of the American Arbitration Association (the “AAA”), which arbitration
shall be carried out in the manner set forth below:
i.
Within fifteen days after written notice by one party to the other party of its
demand for arbitration, which demand shall set forth the name and address of its
designated arbitrator, the other party shall appoint its designated arbitrator
and so notify the demanding party. Within fifteen days thereafter, the two
arbitrators so appointed shall appoint the third arbitrator. If the two
appointed arbitrators cannot agree on the third arbitrator, then the AAA shall
appoint an independent arbitrator as the third arbitrator. The dispute shall be
heard by the arbitrators within 90 days after appointment of the third
arbitrator. The decision of any two or all three of the arbitrators shall be
binding upon the parties without any right of appeal. The decision of the
arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, his heirs, personal representatives, and legal
representatives.

ii.
The arbitration proceedings shall take place in Des Moines, Iowa, and the
judgment and determination of such proceedings shall be binding on all parties.
Judgment upon any award rendered by the arbitrators may be entered into any
court having competent jurisdiction without any right of appeal.

iii.
Each party shall pay its or his own expenses of arbitration, and the expenses of
the arbitrators and the arbitration proceeding shall be shared equally. However,
if in the opinion of a majority of the arbitrators, any claim or defense was
unreasonable, the arbitrators may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrators and the arbitration proceeding.

11.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.
12.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
a.If to the Company, to:
Renewable Energy Group, Inc.
416 S. Bell Avenue
Ames, Iowa 50010
Attn:    Chairman of the Board


with a copy to:


Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center
22nd Floor
San Francisco, CA 94111
Attn:    Blair W. White, Esq.
b.If to Executive, to:
the address set forth in the Company’s records





--------------------------------------------------------------------------------





Either party may change its address for notices in accordance with this Section
12 by providing written notice of such change to the other party.
13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa without regard to the choice of
law rules thereof.
14.Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement. However, the Company is expressly
authorized to assign this Agreement to a Company Affiliate upon written notice
to Executive, provided that (a) the assignee assumes all of the obligations of
the Company under this Agreement, (b) Executive’s role when viewed from the
perspective of Company Affiliates in the aggregate is comparable to such role
immediately before the assignment, and (c) the Company, for so long as an
affiliate of the assignee, remains secondarily liable for the financial
obligations hereunder.
15.Entire Agreement. This Agreement (together with Exhibit A) constitutes the
entire agreement between the parties, and all prior understandings, agreements
or undertakings between the parties concerning Executive’s employment or the
other subject matters of this Agreement (including without limitation any term
sheets) are superseded in their entirety by this Agreement.
16.Waivers; Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.
18.Executive Acknowledgement. Executive confirms and represents to the Company
that he has had the opportunity to obtain the advice of legal counsel, financial
and tax advisers, and such other professionals as he deems necessary for
entering into this Agreement, and he has not relied upon the advice of the
Company or the Company’s officers, directors, or employees.
19.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.
20.Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.
21.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A, with respect to amounts subject thereto, and shall
be interpreted and construed consistent with that intent. No expenses eligible
for reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right to
reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments provided under this Agreement shall be treated as
a separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A or any exemption therefrom, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.
22.Survivability. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.
23.Set-off/No Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates. The Company agrees that, if Executive’s employment is
terminated hereunder, Executive shall not be obligated to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.
24.Cooperation. Executive shall make himself reasonably available, taking into
account his other business and personal commitments, to cooperate with the
Company, its subsidiaries and affiliates and any of their respective officers,
directors, shareholders, employees or agents in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which Executive becomes involved or of which Executive has knowledge
as a result of Executive’s service with the Company or any of its subsidiaries
or affiliates.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
RENEWABLE ENERGY GROUP, INC.


By:     /s/ Jeffrey Stroburg                
Name:     Jeffrey Stroburg
Title:     Chairman


By:     /s/ Brad Albin                
Name:     Brad Albin




                            







--------------------------------------------------------------------------------







A-1


APPENDIX A


Employee Non-Competition and Confidentiality Agreement





--------------------------------------------------------------------------------





APPENDIX A


EMPLOYEE NON-COMPETITION AND CONFIDENTIALITY AGREEMENT
This Employee Non-Competition and Confidentiality Agreement (this “Agreement”)
is made between RENEWABLE ENERGY GROUP, INC., a Delaware corporation (the
“Employer”), and Brad Albin (“Employee”).
RECITALS:
A.    The Employer and Employee are continuing an already existing “at will”
employment relationship, and concurrently with the execution of this Agreement,
the Employer and Employee are entering into an employment agreement.
B.    The parties wish to set out certain further terms and conditions of
Employee’s employment with Employer (the Employer and its Affiliates (as
hereinafter defined) herein collectively the “Company”), the parties recognizing
that Employee may at times be employed by an Affiliate of Employer.
C.    The Company’s special knowledge base, skills and competence in the
biofuels and renewable chemicals industries are critical to its growth.
D.    The Company’s growth and competitiveness in the biofuels and renewable
chemicals industries depend on its exclusive possession of, and the non-public
nature of, its “Confidential Information” (as hereinafter defined).
E.    The Company is engaged in research, development, procurement, sales,
marketing, transportation and production of biofuels and renewable chemicals,
feedstocks therefore and by-products thereof, and the ownership, lease,
acquisition, financing, construction and operation of biofuels and renewable
chemicals facilities, both nationally and internationally.
NOW, THEREFORE, in consideration of such continuing employment relationship, and
the agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed follows:
1.
Covenant Not To Compete.

Employee shall not, during Employee’s employment with the Company and for twleve
(12) months thereafter, without the prior written consent of the Company,
directly or indirectly, own (other than passive investments in publicly traded
companies where such investment does not exceed more than one percent (1%) of
the total outstanding shares or other equity interests of such company), manage,
operate, control, be employed by, participate in, advise or be connected in any
manner with the ownership, management, operation or control of a Competing
Business. The covenants of Employee contained in this paragraph 1 shall apply to
each State and Country in which the Company, either directly or indirectly
through Employer or an Affiliate of Employer, conducted its business or
otherwise offered any goods, products or services related to its business, which
shall include all States in the United States of America, which Employee
represents and warrants is the minimum geographical area in which the Company is
presently operating and intending to operate.
“Competing Business” is defined as a business engaged in the manufacture,
development, sale, or marketing of biodiesel or renewable diesel or any other
product or service (a) actively manufactured, developed, sold, or marketed by
the Company during Employee’s employment period, so long as it remains so
manufactured, developed, sold, or marketed by the Company or (b) which the
Company has taken, and continues to take, substantial steps to prepare to test,
manufacture, research, develop, fund, sell, market or otherwise target or pursue
as a special project or initiative in which Employee had direct or indirect
managerial or supervisory responsibility, as of Employee’s termination date. For
the avoidance of doubt, employment with, or other provision of services to, an
entity or other person that engages in a Competing Business shall not constitute
the engagement by Employee in a Competing Business so long as Employee is not
involved in activities constituting, and does not in any way assist or advise,
directly or indirectly, a Competing Business.
2.
Employees, Customers, Suppliers, Etc.

Employee shall not, during Employee’s employment with the Company and for a
period of twelve (12) months thereafter, in any manner, directly or indirectly,
solicit the services or employment or engage the services or employ anyone who
is then (or who was within the six (6) months prior thereto) an employee or
independent contractor of the Company or, in connection with a Competing
Business, contact or solicit any of the Company’s then past, present or
identified potential customers, suppliers or strategic partners or any such
customer, supplier, or strategic partner of any facility managed by the Company.
3.
Non-Disparagement.






--------------------------------------------------------------------------------





Subject to paragraph 5, Employee agrees to refrain from making, directly or
indirectly, now or at any time in the future, whether in writing, orally or
electronically any comment that Employee knows or reasonably should know is
critical in any material respect of the Company or any of its directors or
officers or is otherwise detrimental in any material respect to the business or
financial prospects or reputation of the Company. Nothing in the foregoing shall
preclude Employee from providing truthful disclosures required by applicable law
or legal process.
4.
Confidential Information

Subject to paragraph 5, Employee shall not during or after Employee’s employment
with the Company, in any manner, directly or indirectly, use or disclose to any
third party any Confidential Information except as required in the course of
performance of Employee’s employment with the Company and as authorized by the
Company in writing. For purposes of this Agreement, the term “Confidential
Information” shall be deemed to include, but not limited to, trade secrets,
proprietary information, information which derives independent economic value
from not being generally known outside the Company and research and data,
operating and marketing information, techniques and procedures, customer lists,
employee lists, supplier lists, training manuals and procedures, business plans,
projections and strategies, pricing information and financial reports of the
Company or any of its predecessors, West Central Cooperative, REG, LLC (fka
Renewable Energy Group, LLC) and InterWest, L.C. (the “Predecessors”), in any
form, which are not generally known to the public.
5.
Confidential Disclosure in Reporting Violations of Law or in Court Filings.

Employee acknowledges and the Company agrees that Employee may disclose
Confidential Information in confidence, directly or indirectly, to federal,
state, or local government officials, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law or regulation or making
other disclosures that are protected under the whistleblower provisions of state
or federal laws or regulations.  Employee may also disclose Confidential
Information in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal.  Nothing in this Agreement is intended to
conflict with federal law protecting confidential disclosures of a trade secret
to the government or in a court filing, 18 B.SC. § 1833(b), or to create
liability for disclosures of Confidential Information that are expressly allowed
by 18 B.SC. § 1833(b).
6.
Creations.

Employee acknowledges that Employee may conceive of or otherwise create ideas,
inventions, original works of authorship, product designs, logos, brand names,
trade or service marks, and/or other similar or related items during the course
of Employee’s employment (“Creations”). To the extent that any such Creations
relate to the Company’s or Predecessors’ business or their customers or
customer’s business, Employee hereby assigns to the Company all rights, titles
and interests in any such Creations, including, without limitation, all patent,
trade secret, trademark, service mark, trade dress, copyright and other
intellectual property and similar or related rights.
During the term of Employee’s employment by the Company and for the period of
one (1) year following termination of employment by Employer and any of its
Affiliates with or without cause, employee shall promptly disclose in writing to
the Company all such intellectual property and other similar or related rights
conceived or made by Employee, either solely or in concert with others.
Employee shall, at the Company’s request and expense, execute specific
assignments to any and all such intellectual property and other similar or
related rights and execute, acknowledge and deliver such other documents and
take all such further action as may be requested by the Company, at any time
during or subsequent to the period of Employee’s employment with the Company, to
obtain, procure, prosecute, transfer, assign, enforce, or defend any and all
national or international intellectual property and/or other similar or related
rights assigned hereby to the Company.
Without diminishing in any way the rights granted to the Company, where lawful,
if a Creation is described in a patent application or is disclosed to a third
party by Employee within six (6) months after Employee’s termination of
employment with the Company, Employee agrees that it is to be presumed that the
Creation was conceived, made, developed, acquired or created by Employee during
the period of employment by the Company, unless Employee can prove otherwise.
7.
Return of Property.

All files, records, documents, manuals, books, forms, reports, memoranda,
studies, data, calculations, recordings, or correspondence, whether visually
perceptible, machine-readable or otherwise, in whatever form they may exist, and
all copies, abstracts and summaries of the foregoing, and all physical items
related to the business of the Company, whether of a public nature or not, and
whether prepared by Employee or not, are and shall remain the exclusive property
of the Company, and shall not be removed from its premises, except as required
in the course of Employee’s employment by the Company, without the prior written
consent of the Company. Such items, including any copies or other reproductions
thereof, shall be promptly returned by Employee to the Company at any time upon
the written request of the Company (or, if requested by the Company, destroyed
by Employee).





--------------------------------------------------------------------------------





8.
Scope; Injunction.

Employee agrees that the covenants contained in this Agreement are reasonable in
scope, area and duration and are necessary in furtherance of the legitimate
interests of the Company in protecting its business. Employee represents and
warrants that Employee has available to Employee sufficient other means of
support and that observance of the covenants contained in this paragraph will
not deprive Employee of the ability to earn a livelihood or to support
Employee’s dependents. Employee acknowledges and agrees that the services
rendered by Employee to the Company, and the information disclosed to Employee
during and by virtue of Employee’s employment, are of a special, unique and
extraordinary character. In the event of the breach of this Agreement, Employee
acknowledges and agrees that irreparable injury will result to the Company and
that injunctive relief to restrain the violation of this Agreement is
appropriate in addition to any other remedies to which the Company may be
entitled at law or in equity, all remedies being cumulative and not exclusive.
In addition, Employee shall defend, indemnify and hold the Company and its
directors, officers, shareholders, employees and agents, harmless from and
against any claim, demand, proceeding, loss, liability, damage, cost or expense,
including court costs and attorneys’ fees, arising in connection with or
resulting from any breach of warranty, misrepresentation or nonfulfillment of
any agreement on the part of Employee under this Agreement whether that claim,
demand or proceeding is brought by the Employer, an Affiliate of Employer or a
third party.
9.
No Guarantee of Employment.

This Agreement does not confer upon Employee any rights to continue in the
employ or service of the Company. Except as may be provided in a separate
written agreement, Employee’s employment with or service for the Company is “at
will” and Company or Employee may terminate Employee’s employment at any time,
for any reason or no reason, with or without cause or notice.
10.
Change of Employer.

Employee acknowledges that in the event Employee’s employment changes from
Employer to an Affiliate of Employer, that such change of employment shall be
considered to be an assignment of this Agreement to such new employer, consented
to by Employee without further action on Employee’s part. Employee acknowledges
that the Employer and any Affiliate of Employer subsequently employing Employee
shall have the right to enforce any rights hereunder. Actions which may be taken
by the Company hereunder may be exercised by the President of the Employer (or
of any Affiliate of Employer subsequently employing Employee).
11.
Miscellaneous.

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matters hereof, and supersedes all negotiations,
preliminary agreements and all prior and contemporaneous discussions and
understandings of the parties in connection with the subject matters hereof. No
amendment, waiver, change or modification of any of the terms, provisions or
conditions of this Agreement shall be effective unless made in writing and
signed or initialed by each of the parties hereto. Waiver of any provision of
this Agreement shall not be deemed a waiver of future compliance therewith and
such provision shall remain in full force and effect. In the event any provision
of this Agreement is held invalid, illegal or unenforceable, in whole or in
part, the remaining provisions of this Agreement shall not be affected thereby
and shall continue to be valid and enforceable. If, for any reason, a court
finds that any provision of this Agreement is invalid, illegal or unenforceable
as written, but that by limiting such provision it would become valid, legal and
enforceable, then such provision shall be deemed to be written and shall be
construed and enforced as so limited. In addition, in the event a court
determines any provision of this Agreement unenforceable under the laws of its
jurisdiction, this Agreement shall not be deemed unenforceable under the laws
and regulations of any other jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the state of Iowa without regard to
conflicts of laws principles. Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of any United States Federal court sitting in Iowa in
any action or proceeding arising out of or relating to this Agreement or any
agreement, document or instrument contemplated hereby, and each party hereby
irrevocably agrees that all claims and counterclaims in respect of such action
or proceeding may be heard and determined in any such United States Federal
court. Each of the parties irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. Each of the parties
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Iowa by the delivery of
copies of such process to each party at its address specified herein or by
certified mail directed to such address. Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context. The titles or captions of paragraphs of
this Agreement are provided for convenience of reference only and shall not be
considered a part hereof for purposes of interpreting or applying this Agreement
and such titles or captions do not define, limit, extend, explain or describe
the meaning, scope or extent of this Agreement or any of its terms or
conditions. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than Employee, Employer and Employer’s Affiliates who may
subsequently employ Employee (and their respective heirs, legal representatives,
successors and assigns), any rights, remedies, obligations or liabilities under
or by reason of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which





--------------------------------------------------------------------------------





together shall constitute one and the same instrument, and in making proof
hereof, it shall not be necessary to produce or account for more than one such
counterpart. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Employee’s
employment with the Company.
“Affiliate” means, for purposes of this Agreement, Renewable Energy Group, Inc.
(if not the Employer), and any corporation, limited liability company or other
entity directly or indirectly controlled by, or under common control with,
Renewable Energy Group, Inc. as of the date on which, or at any time during the
period for which, the determination of affiliation is being made. For purposes
of this definition, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such entity, whether
through the ownership of voting securities or by contract or otherwise.


IN WITNESS WHEREOF, the Employer and Employee have executed this Agreement on
the dates set forth below their respective signatures.
RENEWABLE ENERGY GROUP, INC.
By    /s/ Jeffrey Stroburg
Dated:  9/29/2017
EMPLOYEE
  /s/ Brad Albin
Brad Albin
Dated: 9/29/2017












